MEMORANDUM **
Heriberto Guardado-Aguilar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We review questions of law de novo, id., and we deny the petition for review.
The BIA did not err in denying Guardado-Aguilar’s motion to reopen as untimely because it was filed more than three years after the BIA issued the final order of removal. See 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must generally be filed no later than 90 days after the date of the final administrative decision). Moreover, Guardado-Aguilar did not submit any evidence that his conviction was dismissed. See Singh v. INS, 213 F.3d 1050, 1054 n. 8 (9th Cir.2000) (statements in motions are not evidence and are therefore not entitled to evidentiary weight).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*658ed by 9th Cir. R. 36-3.